UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BENJAMIN J. BOLTON,

                                                Plaintiff,
                                                                          Case # 18-CV-6484-FPG
v.
                                                                          DECISION AND ORDER


BRENT ISAACSON,

                                                Defendant.


                                         INTRODUCTION

        On June 29, 2018, pro se Plaintiff Benjamin J. Bolton filed an in forma pauperis motion

and a complaint against Defendant Brent Isaacson alleging that Defendant, an FBI special agent,

violated his First Amendment right to free speech when he informed Plaintiff’s probation officer

that Plaintiff had violated the conditions of Plaintiff’s supervised release in retaliation for Plaintiff

filing misconduct claims against Defendant and the FBI. ECF Nos. 1, 4.

        On November 29, 2019, the Court granted Plaintiff’s Motion to proceed in forma pauperis

but found, pursuant to 28 U.S.C. § 1915(e), that his Complaint failed to state a claim upon which

relief could be granted. ECF No. 3. Consequently, the Court directed Plaintiff to file an amended

complaint by January 2, 2019. Id.

        Plaintiff obliged. He filed two identical amended complaints: one on December 27, 2018,

and another on March 13, 2019. ECF Nos. 4, 5. The Court now reviews Plaintiff’s most recent

Amended Complaint—ECF No. 5—and finds that it too fails to state a claim upon which relief

can be granted.       Consequently, Plaintiff’s Amended Complaint is DISMISSED WITH

PREJUDICE.
                                          DISCUSSION

         Pursuant to Section 1915(e), the Court must dismiss a complaint in a civil action if a

plaintiff is proceeding in forma pauperis and the Court determines at any time that the action (1)

is frivolous or malicious; (2) fails to state a claim upon which relief may be granted; or (3) seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)-

(iii).

         When a plaintiff is proceeding pro se, a court must liberally construe his pleadings,

“particularly when they allege civil rights violations.” McEachin v. McGuinnis, 357 F.3d 197, 200

(2d Cir. 2004). “Specific facts are not necessary,” and the plaintiff “need only give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551

U.S. 89, 93 (2007) (citation and quotation marks omitted).

         Generally, the Court will afford a pro se plaintiff an opportunity to amend or be heard

before dismissal “unless the court can rule out any possibility, however unlikely it might be, that

an amended complaint would succeed in stating a claim.” Abbas, 480 F.3d at 639 (internal

quotation marks omitted).      However, leave to amend pleadings is properly denied where

amendment would be futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

         Plaintiff’s Amended Complaint addresses his only viable claim: his First Amendment

retaliation claim. Plaintiff must plausibly allege the following three elements to state such a claim:

“(1) [plaintiff has] an interest protected by the First Amendment; (2) defendants’ actions were

motivated or substantially caused by his exercise of that right; and (3) defendants’ actions

effectively chilled the exercise of his First Amendment right.” Prince v. Cty. of Nassau, 837 F.

Supp. 2d 71, 95 (E.D.N.Y. 2011) (quoting Kuck v. Danaher, 600 F.3d 159, 167-68 (2d Cir. 2010))

(quotation marks omitted).



                                                -2-
        In the Court’s prior Decision and Order, it found that Plaintiff had established the first two

elements of a retaliation claim but not the third. ECF No. 3 at 3. Specifically, the Court found

that Plaintiff had not plausibly alleged that Defendant chilled the exercise of his First Amendment

right because Plaintiff filed the instant lawsuit and has filed several subsequent lawsuits. Id. at 3-

4.

        Here, the same reasoning holds. Plaintiff has not alleged any facts in his Amended

Complaint to show that Defendant’s acts actually chilled the exercise of his First Amendment

right. In fact, Plaintiff’s Amended Complaint shows the opposite: He explains that Defendant

“attempt[ed]” to prevent Plaintiff from filing suit and, going further, that Defendant’s acts “caused

Plaintiff to seek judicial relief.” ECF No. 5 at 6-7. So, instead of intimidating or silencing Plaintiff,

Defendant’s alleged acts caused Plaintiff to file suit. A First Amendment retaliation claim cannot

lie in that context.

        Moreover, the Court finds that it is impossible for Plaintiff to amend his complaint to

successfully state a claim. The facts are inescapable: Plaintiff filed several lawsuits—including

this one—after Defendant allegedly retaliated against him. Under relevant case law, Plaintiff

cannot argue that his speech was chilled by retaliation when use of his speech followed the

retaliation. See Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir. 2001) (“Where a party can

show no change in his behavior, he has quite plainly shown no chilling of his First Amendment

right to free speech.” (citing Singer v. Fulton Cty. Sheriff, 63 F.3d 110, 119 (2d Cir. 1995)).

Consequently, any amendment to Plaintiff’s Amended Complaint would be futile, and it is

therefore DISMISSED WITH PREJUDICE.




                                                  -3-
                                        CONCLUSION

       For the foregoing reasons, Plaintiff’s Amended Complaint, ECF No. 5, is DISMISSED

WITH PREJUDICE. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith and that leave to appeal to the Court of Appeals as a

poor person is denied. See Coppedge v. United States, 369 U.S. 438 (1962). Plaintiff should direct

requests to proceed on appeal as a poor person to the United States Court of Appeals for the Second

Circuit in accordance with Federal Rule of Appellate Procedure 24.

       IT IS SO ORDERED.

Dated: October 28, 2019
       Rochester, New York
                                                     ___________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                               -4-
